Citation Nr: 0935686	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  98-18 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to dependency and indemnity 
compensation (DIC) benefits for the cause of the Veteran's 
death pursuant to the provisions of 38 U.S.C.A. § 1151 
(previously 38 U.S.C.A. § 351) (West 2002 & Supp. 2008).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
cause of the Veteran's death. 

3.  Entitlement to service connection for the cause of the 
Veteran's death as secondary to nicotine dependence and 
inservice tobacco use.  

4.  Entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318 (West 2002 & Supp. 2008).  

5.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C.A. § Chapter 35 based on a grant of service 
connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Stephen J. Mascherino, 
Attorney


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to July 
1945.  He died in January 1986.  The Appellant is the 
Veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The procedural history as to the issues on appeal is lengthy 
and complicated.  This history has been summarized and 
reported in previous Board decisions of record.  Except for 
pertinent additions to this history, it will not be repeated 
here.  

In a November 2005 Board remand decision, each of the issues 
as listed on the title page of this decision (other than 
entitlement to service connection for cause of the Veteran's 
death as secondary to nicotine dependence and inservice 
tobacco use) was remanded for additional development.  In 
August 2007, the claim of entitlement to service connection 
for the cause of the Veteran's death as due to nicotine 
dependence and inservice tobacco use was also remanded for 
additional development.  The development requested as to all 
issues has been completed, and the claims are before the 
Board once again.  

The issues of whether new and material evidence has been 
received to reopen claims of entitlement to DIC benefits for 
the cause of the Veteran's death pursuant to the provisions 
of 38 U.S.C.A. § 1151 and entitlement to service connection 
for the cause of the Veteran's death have been decided in the 
affirmative below.  The reopened claims are addressed in the 
REMAND section of the decision.  Additional issues on appeal 
to include entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 and entitlement to Dependents' Educational 
Assistance under 38 U.S.C.A. § Chapter 35 based on a grant of 
service connection for the cause of the Veteran's death are 
inextricably intertwined with the claim for service 
connection for cause of the Veteran's death and are also 
subject to the REMAND decision.  These claims are REMANDED to 
the RO.  


FINDINGS OF FACT

1.  A July 1995 rating decision denied service connection for 
DIC benefits under 38 U.S.C.A. § 1151 for the cause of the 
Veteran's death.  The Appellant was notified of her 
procedural appellate rights by a July 1995 letter; however, 
she did not appeal the decision.  

2.  Evidence received since the July 1995 rating decision was 
not previously of record, relates to an unestablished fact 
necessary to substantiate the claim for DIC benefits under 
38 U.S.C.A. § 1151 for the cause of the Veteran's death, and 
it raises a reasonable possibility of substantiating the 
claim.  

3.  A March 1996 rating decision denied service connection 
for the cause of the Veteran's death.  The Appellant was 
notified of her procedural appellate rights by a July 1995 
letter; however, she did not appeal the decision.  

4.  Evidence received since the March 1996 rating decision 
was not previously of record, relates to an unestablished 
fact necessary to substantiate the claim for service 
connection for the cause of the Veteran's death, and raises a 
reasonable possibility of substantiating the claim.  

5.  The Certificate of Death reflects that the Veteran died 
on January [redacted], 1986, due to congestive heart failure, due to, 
or as a consequence of ischemic cardiomyopathy.  A 
significant condition contributing to death but not related 
to the cause was chronic obstructive pulmonary disease 
(COPD).  

6.  At the time of the Veteran's death, service connection 
had been established for bilateral hearing loss, rated as 40 
percent; tinnitus, rated as 10 percent disabling; and 
residuals of gunshot wounds (GSWs) of the left hand and left 
thigh, each rated as 10 percent disabling.  The combined 
disability rating was 60 percent.  

7.  The competent evidence fails to show that nicotine 
dependence began or permanently increased in severity during 
service or that such caused or contributed to the cause of 
the Veteran's death.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of 
entitlement to service connection for DIC benefits under 
38 U.S.C.A. § 1151 for the cause of the Veteran's death has 
been received; therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.104(a), 3.156(a) (2008).  

2.  New and material evidence to reopen the claim of 
entitlement to service connection for the cause of the 
Veteran's death has been received; therefore, the claim is 
reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.104(a), 3.156(a) (2008).  

3.  The Veteran's death was not caused or substantially or 
materially contributed to by in-service nicotine dependence 
and in-service tobacco use.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304, 3.312 (2008); VAOPGCPREC 19-97 (May 13, 1997(, 62 Fed 
Reg. 37954 (1997); VAOPGCPREC 2-93 (Jan. 13, 1993), 58 Fed. 
Reg. 42756 (1993).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
Claimant in developing the information and evidence necessary 
to substantiate a claim.

VA has a duty under the VCAA to notify a Claimant and any 
designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the Appellant from the RO (to include letters in June 2004, 
November 2004, June 2005, September 2007, and April 2008) 
specifically notified her of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to service connection on a direct and presumptive 
basis, and of the division of responsibility between the 
Appellant and the VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA 
essentially satisfied the notification requirements of the 
VCAA by way of these letters by: (1) informing the Claimant 
about the information and evidence not of record that was 
necessary to substantiate her claims; (2) informing her about 
the information and evidence VA would seek to provide; (3) 
informing her about the information and evidence she was 
expected to provide; and (4) requesting that she provide any 
information or evidence in her possession that pertained to 
the claims.

Also, VA has made reasonable efforts to assist the Appellant 
in obtaining evidence necessary to substantiate her claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  The 
information and evidence associated with the claims file 
consist of the Veteran's service treatment records (STRs), VA 
medical treatment records, private post-service medical 
treatment records, VA examinations, and statements from the 
Claimant and her representative.  There is no indication that 
there is any additional relevant evidence to be obtained by 
either VA or the Claimant.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the Veteran was 
provided with notice of this information in letters dated in 
April 2008.  

In the context of a claim for DIC benefits, which includes a 
claim of service connection for the cause of the Veteran's 
death, section 5103(a) notice must be tailored to the claim.  
The notice should include (1) a statement of the conditions, 
if any, for which a Veteran was service connected at the time 
of his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Unlike a claim to reopen, an original DIC claim 
imposes upon VA no obligation to inform a DIC Claimant who 
submits a nondetailed application of the specific reasons why 
any claim made during the deceased Veteran's lifetime was not 
granted.  Where a Claimant submits a detailed application for 
benefits, VA must provide a detailed response.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  In the present case, 
adequate notice was provided by a letter dated in April 2008.

New and Material 

Whether New and Material Evidence Has Been Received to Reopen 
a Claim of Entitlement to DIC Benefits for the Cause of the 
Veteran's Death Pursuant to the Provisions of 38 U.S.C.A. § 
1151 

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

DIC for the cause of the Veteran death as a result of VA 
hospitalization and treatment under 38 U.S.C.A. § 351 (now 
38 U.S.C.A. § 1151) was previously denied in an April 1987 
rating decision.  The Appellant was notified and a timely 
appeal was perfected.  In a January 1989 Board decision, the 
RO's denial was confirmed.  Thereafter, based on a subsequent 
change of the law, the claim for benefits pursuant to 
38 U.S.C.A. § 1151 (formerly § 351) was reviewed de novo, and 
denied in a July 1995 RO decision.  There was notice, but 
timely appeal was not perfected, and the decision is final.  

The July 1995 rating decision noted that it was the 
Appellant's primary contention that the Veteran underwent a 
rigid bronchoscopy at the VA facility in 1985 which damaged 
his heart muscles and his lungs.  He underwent a subsequent 
flexible bronchoscopy caused breathing difficulty and 
eventual congestive heart failure.  The Claimant stated that 
the move from the intensive care unit before the Veteran was 
ready to be moved contributed substantially to his death on 
January [redacted], 1986.  

Considered at the time of this denial were post service 
treatment records (STRs) which show a history of mild 
congestive heart failure secondary to ischemic heart disease, 
degenerative joint disease (DJD), right lower lobe pneumonia, 
arteriosclerotic heart disease, occlusive cerebrovascular 
disease, peripheral vascular disease, right lung tumor, 
abdominal aortic aneurysm, left hilar mass, COPD, and small 
aortic arch aneurysm.  

The RO specifically noted that VA records from May 1985 
showed that the Veteran was admitted with a gradually 
enlarging left hilar mass which had been noted on X-ray the 
previous month.  He was taken to the operating room in May 
1985, where a flexible bronchoscope was inserted via the 
nasal route through the vocal cords.  Brushing and washings 
of the left tracheobronchial tree were taken.  The Veteran 
tolerated this procedure well, and he was taken to the 
recovery room in stable condition.  A rigid bronchoscopy was 
performed during the same hospitalization on May 29, 2985.  
He experienced continuous nodal beats and occasional 
premature ventricular contractions.  The procedure was 
stopped, and he was taken to the intensive care unit.  In the 
24 hours after the procedure, there were no 
electrocardiographic changes or abnormal cardiac enzymes.  He 
declined further surgical attempts and was discharged on May 
31, 1985.  

The Veteran was rehospitalized on September 11, 1985, for 
repeated bronchoscopy.  A flexible bronchoscopy of the lungs 
was performed.  He tolerated the procedure well and was 
discharged on September 18, 1985.  He was hospitalized on 
October 23, 1985, mainly to get a computerized tomography 
(CT) chest scan.  He was discharged in stable condition on 
October 30, 1985.  

The Veteran was again hospitalized in December 1985 with 
complaints of shortness of breath, wheezing, and a cough.  At 
the time of admission, he was in moderate respiratory 
distress.  Many chest X-rays were taken, most of which showed 
cardiomegaly and findings of congestive heart failure.  He 
was admitted to the intensive care unit with the initial 
impression of congestive heart failure, possible cor 
pulmonale or secondary to heart disease.  He continued to 
exhibit signs and symptoms of congestive heart failure.  He 
received medications and by January 3, 1986, his heart had 
converted to sinus rhythm where he remained for 3-4 days.  He 
was transferred out of the intensive care unit on January 7, 
1986.  His food intake, however, was poor, and he refused to 
have a feeding tube inserted.  His condition gradually 
deteriorated, and he requested a do not resuscitate order if 
he suffered cardiorespiratory arrest.  All other treatment 
was continued.  The report reflects that a member of the 
Veteran's family caused nursing personnel to his bedside on 
January [redacted], 1986, in that he had no pulse.  A physician was 
called, and the Veteran was pronounced dead on that date.  

In denying the claim in 1995, the RO noted that the Veteran 
died at age 75 of congestive heart failure due to ischemic 
cardiomyopathy.  COPD was noted to be a contributory cause of 
death but not related to the immediate cause.  The RO found 
that he had been treated in the mid 1980s for heart failure 
and disease.  The flexible bronchoscopy was performed in 1985 
to determine if there was a malignant tumor.  No positive 
findings were reported.  Therefore, a rigid bronchoscopy was 
performed.  Review of the contemporaneous records from these 
hospital stays and procedures did not reflect any permanent 
damage to the Veteran's heart or lungs.  The RO also 
determined that there was no evidence that showed that the 
Veteran's death in January 1986 resulted from his VA hospital 
treatment.  The Appellant was notified of this decision in 
July 1995.  The letter provided her with information as to 
her procedural and appellate rights.  She did not appeal the 
decision, and it is final.  38 U.S.C.A. § 7105(a) (West 2002 
& Supp. 2008); 38 C.F.R. §§ 20.302, 20.2203 (2008).  

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002 & Supp. 
2008).  Effective from August 29, 2001, the regulations 
defining "new and material evidence" were revised and clarify 
the types of assistance the VA will provide to a claimant 
attempting to reopen a previously denied claim.  38 C.F.R. 
§§ 3.156(a) and 3.159(b).  These specific provisions are 
applicable only to claims filed on or after August 29, 2001.  
As the Appellant filed her claim seeking to reopen in January 
2002, the Board has considered these provisions.

To reopen a claim which has been previously denied and which 
is final, the Claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008).  
Under the amended regulations, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  Here, the Board notes that the RO did not reopen the 
Appellant's claim for DIC benefits for the cause of the 
Veteran's death pursuant to the provisions of 38 U.S.C.A. 
§ 1151.  The Board disagrees.  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

The evidence considered at the time of the July 1995 denial 
included the claim, the Veteran's STRs and post service 
private and VA treatment records dated from shortly after 
service until his death in 1986.  

The evidence associated with the claims file subsequent to 
the RO's 1995 denial that is not a duplicate includes a 
January 2002 statement as provided by a private physician, 
C.N.B., M.D., in which he opined that the Veteran's demise 
was caused by the poor substandard care that he received at 
the VA facility during his terminal hospital stay from 
December 1985 to January 1986.  Specifically, the doctor 
stated that during the Veteran's terminal hospital stay, he 
received toxic doses of Theophyllin which caused 
supraventricular tachycardia.  The Veteran's blood pressure 
then dropped, and he remained in atrial fibrillation with 
flutter.  He became dyspneic with even minimal exertion, and 
chest X-rays showed findings consistent with congestive heart 
failure from which he expired.  In forming his opinion, the 
doctor referenced several medical books at the end of his 
report, but he did not specifically note how this literature 
helped formulate his opinion.  

Also added to the record were VA examiner's opinions dated in 
November 2004 and June 2005.  While the 2005 opinion 
specifically addresses the question of whether the Veteran's 
death was caused by a disability of service origin, the 2004 
report specifically addresses the question of whether the 
Veteran's death was caused by carelessness, negligence, lack 
of proper skill, or error in judgment on the part of VA in 
providing care to the Veteran during his terminal illness.  

The 2004 report reflects that the examiner was requested to 
review the claims file, to include Dr. C.N.B.'s opinion as 
summarized above, and render an opinion as to whether or not 
the Veteran's death was caused by carelessness, negligence, 
lack of proper skill or error in judgment on the part of the 
VA in providing care to the Veteran during his terminal 
illness.  After review of the file, the examiner noted that 
variations in Theophylline level as documented within the 
medical records during the Veteran's hospitalization were 
acknowledged.  These were closely followed on a daily basis 
with either holding of next dose or alteration of the next 
dose where either a low or a high serum Theophylline was 
noted.  The following of serum levels of Theophylline on a 
day-to-day basis serologically was routine because there 
could be a variation in concentration within the blood on a 
daily basis even when a constant concentration of intake was 
maintained.  The examiner added that this physiologic 
variation of concentration was not reflective of poor care 
but was reflective of normal variations due to multifactorial 
biological processes.  

The VA examiner added that the documentation of lethal 
arrhythmias was not found in the course of hospitalization.  
A cardiology consult was made in light of the Veteran's 
deteriorating heart condition and no mention was made on the 
part of the treating cardiologist of any concern that 
Theophylline played in the Veteran's deteriorating heart 
condition.  There was no indication that any clinical 
conditions, which contributed to the Veteran's death, were 
affected by the variations in Theophylline.  The Theophylline 
levels were promptly noted when they were in either 
nontherapeutic levels or in higher concentration than 
therapeutically advisable and were appropriately corrected.  
There was no other indication in the clinical records of any 
inappropriate care or care that was below the standard of 
care that would have contributed to an earlier death on the 
part of the Veteran as secondary to his heart condition.  
Therefore, in summary, he opined that there was no indication 
of negligence, lack of proper care, error in judgment, or any 
similar instance of fault on the part of VA in furnishing 
appropriate care, treatment, and examination.  

Dr. C.N.B., submitted additional statement in October 2007 
reiterating his contention from his January 2002 report that 
the expected outcome of the Veteran's terminal admission was 
not his demise, and that his care was substandard for his 
clinical situation and that this poor care caused his 
Veteran's early death.  The doctor indicated that he read the 
supplemental statement of the case (SSOC) which summarized 
the VA opinion.  He disagreed with the VA examiner's 2004 
assessment that there was no indication of negligence, lack 
of proper care, error in judgment, or any similar instance of 
fault on the part of VA in furnishing appropriate care, 
treatment, and examination.  As in his 2002 statement, he 
opined that the Veteran received toxic does of Theophyllin 
during his terminal hospital stay which contributed to his 
early demise.  In further argument, he stated that the VA 
examiner did not refer to medical literature in forming his 
opinion as he had.  

It is the Board's opinion that Dr. C.N.B.'s 2002 and 2007 
opinions raise a reasonable possibility as to the 38 U.S.C.A. 
§ 1151 claim.  Thus, the Board finds that this evidence is 
both new and material.  Also considered new is the VA 
examiner's 2004 opinion.  This evidence was not previously 
considered by agency decision makers, is not cumulative or 
redundant, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim for service connection for DIC 
benefits for the cause of the Veteran's death pursuant to the 
38 U.S.C.A. § 1151.  38 C.F.R. § 3.308 (2008).  

New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a Veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, the claim 
is reopened.  However, prior to consideration of the claim on 
the merits, additional development is necessary.  Thus, for 
reasons explained in the REMAND below, this claim will be 
remanded.  

Whether New and Material Evidence Has Been Received to Reopen 
a Claim of Entitlement to Service Connection for the Cause of 
the Veteran's Death

The Appellant seeks service connection for the cause of the 
Veteran's death.  By rating decision in March 1986, the RO 
denied her claim, stating the evidence failed to show a 
relationship between the Veteran's service and his cause of 
death.  At the time of the denial, the claims folder 
contained the Veteran's service treatment records (STRs), VA 
treatment records from 1986, and the death certificate.  The 
Appellant did not appeal the denial; therefore, it is final.  
38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2008).

As noted earlier, once a decision becomes final, new and 
material evidence is required to reopen the claim which was 
denied.  38 U.S.C.A. § 5108 provides that "if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
"New" evidence is existing evidence not previously submitted 
to agency decision makers.  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

Through various decision of record, it was ultimately 
determined that the Appellant filed to reopen her claim in 
January 2002.  (See the Board's 2005 remand decision for 
summarization of this development.)  Recent development 
includes RO determinations in 2008 that new and material 
evidence was submitted, and the claim was reopened.  However, 
it was determined that the cause of the Veteran's death was 
not of service origin, and the claim was denied.  

It is noted that the Appellant's initial claim for service 
connection for the cause of the Veteran's death was denied by 
the RO in March 1986, and she was notified that month.  The 
Board does not have jurisdiction to consider a claim that has 
been previously adjudicated unless new and material evidence 
is presented, and before the Board may reopen such a claim, 
it must find that new and material evidence has been 
presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  See also Winters v. West, 12 Vet. App. 203 (1999).  
Therefore, although the RO in the current appeal has reviewed 
the claim on a de novo basis, the issue is as stated on the 
title page.  Moreover, even where the RO reopens a claim and 
a medical examination is conducted, the Board may still 
decide not to reopen the claim.  In such cases, the adequacy 
of the examination is moot, though information from the 
examination is not entirely irrelevant.  Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007).  

Since March 1986, the Appellant submitted a January 2002 
private medical opinion showing a possible contributory 
factor in the Veteran's death.  This physician submitted 
additional statement reiterating his opinion in October 2007.  
The private doctor opined that the Veteran's death from heart 
disease was due to his inability to ambulate which was due to 
his service-connected residuals of a GSW to the thigh.  Also 
added to the record were VA examiner's opinions regarding the 
Veteran's claims.  The VA examination report of 2005 
specifically addresses the question of etiology of the 
Veteran's death.  This examiner did not agree with the 
private physician's opinion that the Veteran's death was 
caused by his inability to walk due to service-connected 
disability.  Both of these opinions are new in that they were 
not previously before agency decision makers.  Also, the 
opinions are material, as they relate to facts necessary to 
substantiate the claim, that is, whether the Veteran's 
service- connected disability caused or contributed to his 
death.  Presuming the credibility of the private physician's 
opinion, it raises a reasonable possibility of substantiating 
the claim.  See Justus v. Principi, 3 Vet. App. 510, 512 
(1992).  New and material evidence has been submitted to 
reopen the claim, and to this extent the appeal is allowed.  
However, prior to consideration of the claim on the merits, 
additional development is necessary.  Thus, for reasons 
explained in the REMAND below, this claim will be remanded.  

Entitlement to Service Connection for the Cause of the 
Veteran's Death as Secondary to Nicotine Dependence and 
Inservice Tobacco Use  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303 (2008).

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b); see also 38 C.F.R. § 3.303(d) (2008).

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

Service connection is prohibited for disability or death on 
the basis that the disability or death resulted from disease 
or injury attributable to the use of tobacco products during 
a Veteran's active service for claims filed after June 9, 
1998.  38 U.S.C.A. § 1103(a) (West 2002 & Supp. 2008); see 
also 38 C.F.R. § 3.300(a) (2008).  The law states: 
Notwithstanding any other provision of law, a Veteran's 
disability or death shall not be considered to have resulted 
from personal injury suffered or disease contracted in the 
line of duty in the active military, naval, or air service 
for purposes of this title on the basis that it resulted from 
injury or disease attributable to the use of tobacco products 
by the veteran during the veteran's service.  38 U.S.C.A. § 
1103(a) (2008).

This prohibition applies only to claims filed after June 9, 
1998.  Because it has been determined that the Veteran's 
claim was received prior to this date in May 1998, the 
statute does not apply in his case, and prior opinions of 
VA's General Counsel permitting service connection under 
certain circumstances due to in-service tobacco use apply.  

In 1993, VA's General Counsel held that direct service 
connection of disability may be established if the evidence 
establishes that injury or disease resulted from tobacco use 
during active service.  VAOPGCPREC 2-93 (Jan. 13, 1993).

In addition, the VA General Counsel has found that a 
determination as to whether service connection for disability 
or death attributable to tobacco use subsequent to military 
service should be established on the basis that such tobacco 
use resulted from nicotine dependence arising in service, and 
therefore is secondarily service connected pursuant to 38 
C.F.R. § 3.310(a), depends upon affirmative answers to the 
following three questions: (1) whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits; (2) whether the veteran 
acquired a dependence on nicotine in service; and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the Veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis.  VAOPGCPREC 19-97 (May 13, 
1997).

In a May 5, 1997, VA memorandum to VA's General Counsel, the 
VA Under Secretary of Health affirmed that nicotine 
dependence may be considered a disease for VA benefit 
purposes.

The Appellant submitted a claim for disability compensation 
for nicotine dependency in 1998.  In statements of record, it 
is claimed that the Veteran's cigarette smoking originated 
during service as such was encouraged by the armed forces in 
that cigarettes were included in the soldier's rations and 
sold at commissaries at a reduced price.  (See the 
Appellant's Attorney's statement in support of the claim 
dated in November 2008).  Additional statements of record 
allege that the record shows that the Veteran had a long 
history of cigarette smoking which supports the Appellant's 
contention that the Veteran's smoking of cigarettes resulted 
in COPD which contributed to his death.  

Analysis

The Veteran's STRs do not mention cigarette smoking or 
nicotine dependence.  No nicotine dependence was noted at his 
service separation examination.  Moreover, heart disease and 
COPD were not noted during service.  The post service records 
reflect that he had a myocardial infarction many years after 
service in 1970, and his COPD was first noted in the mid 
1980s, near the time of his death.  The record reflects that 
the Veteran filed a claim for service connection for this 
heart condition, but the claim was denied.  

Records show that when the Veteran was hospitalized in April 
1985 at a VA facility for pneumonia, his heart disease was 
noted.  It was also noted that he had a history of smoking 1 
to 2 packs a day and that he had severe COPD.  He was again 
hospitalized in May and September 1985 for a left lung mass 
and was vascular and heart disease, as well as COPD.  Again, 
his history of smoking was noted.  In one May 1985 document, 
it was noted that he had a history of cigarettes use of "60 
pk/yrs."  His terminal hospital stay originated in December 
1985, and as already noted, he died n January [redacted], 1986, due 
to congestive heart failure, due to ischemic cardiomyopathy, 
with COPD contributing to death.  

In a VA examiner's June 2005 report, it was noted in addition 
to the Veteran's fatal heart disease, he had significant risk 
factors, to include his smoking.  

After considering all of the evidence of record, the Board 
finds that the evidence is not sufficient to provide a basis 
to allow the claim.  The Board notes that there is no 
contemporaneous evidence from the time of service which 
reflects the Veteran's level of smoking at that time.  In 
fact, the STRs do not even document that he was a smoker at 
that time.  The Appellant has provided a smoking history that 
dates such to his military service.  However, the actual 
notations in the claims file as to his smoking only show that 
he had a long history of such and that he smoked heavily as 
indicated by the references to 60 pack years and 1 to 2 packs 
per day.  These notations do not actually reflect exactly 
when the Veteran started smoking, to include as to whether he 
did so prior to service.  Moreover, there are no medical 
opinions of record finding that nicotine dependence began 
during service.

The Board notes that there is no further need for examination 
to determine if the Veteran developed nicotine dependence 
during service because any opinions finding such can be based 
only on subjective history provided by the Appellant.  In the 
absence of contemporary medical evidence, the actual date of 
the start of any nicotine dependence remains mere conjecture.

In summary, the STRs do not refer to any smoking problems or 
addiction, and the only medical evidence regarding the 
development of a claimed nicotine dependence during service 
was prepared many years after service based on a subjective 
history provided by the Appellant and the few notations of 
record regarding his smoking history.  Without more, any 
attempt to place the start of any nicotine dependence now, 
many years later, would amount to mere conjecture.  The 
evidence does not demonstrate that the Veteran suffered from 
a nicotine dependence that was first incurred or aggravated 
by his active service.  As the preponderance of the evidence 
is against this claim, the "benefit-of-the-doubt" rule does 
not apply, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim of 
entitlement to DIC benefits for the cause of the Veteran's 
death pursuant to the provisions of 38 U.S.C.A. § 1151, is 
reopened; to this extent only, the appeal is granted.  

New and material evidence having been received, the claim of 
entitlement to service connection for the cause of the 
Veteran's death is reopened; to this extent only, the appeal 
is granted.  

Entitlement to service connection for the cause of the 
Veteran's death as secondary to nicotine dependence and 
inservice tobacco use is denied.  


REMAND

A determination has been made that additional development is 
necessary in the current appeal as to the claims of 
entitlement to DIC benefits for the cause of the Veteran's 
death pursuant to the provisions of 38 U.S.C.A. § 1151 and 
for entitlement to service connection for the cause of the 
Veteran's death.  Accordingly, further appellate 
consideration will be deferred and this case is REMANDED for 
action as described below.

Initially, it is noted that the claims of entitlement to DIC 
benefits under the provisions of 38 U.S.C.A. § 1318 and 
entitlement to Dependents' Educational Assistance under 
38 U.S.C.A. § Chapter 35 based on a grant of service 
connection for the cause of the Veteran's death are 
intertwined with the claims being remanded.  This is true 
because resolution of the claims that are the subject of this 
REMAND could have an effect on the outcome of the claim for 
DIC and DEA benefits.  As a remand is necessary for further 
development and adjudication, the DIC and DEA claims will be 
held in abeyance pending completion of the development 
discussed below.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).

The Veteran died in January 1986.  The death certificate 
shows the immediate cause of death as congestive heart 
failure due to or as a consequence of ischemic 
cardiomyopathy.  COPD is listed as a significant condition 
contributing to death, but not related to the cause.

The Appellant contends that the Veteran died as a result of 
his service-connected disabilities in that his inability to 
ambulate contributed to his death.  In support of this 
contention, a private physician has submitted two reports 
(dated in 2002 and 2007) in which he argues in support of 
such.  Specifically, he argues that the Veteran's service-
connected leg wound (and his vertigo) made it impossible for 
the Veteran to walk, drive, or exercise since the 1960s, and 
that this directly contributed to the Veteran's 1970 
myocardial infarction and ultimate death by heart disease.  A 
VA examiner disagreed with the private physician's assessment 
in a 2005 opinion.  The private examiner argued again in 
support of his contention in 2007 stating that the VA 
examiner was incorrect.  He pointed to his many 
qualifications in forming his opinion, and also noted that he 
reviewed the entire record.  

Similarly, as to the claim of entitlement to DIC benefits for 
the cause of the Veteran's death pursuant to the provisions 
of 38 U.S.C.A. § 1151, the private physician argued that the 
Veteran's death, in the alternative, was caused by 
carelessness, negligence, lack of proper skill, or error in 
judgment on the part of VA in providing care to the Veteran 
during his terminal illness.  Specifically, he argued that 
the Veteran received toxic levels of Theophylline during his 
terminal hospital stay.  

Clearly, the record contains conflicting opinions as to the 
cause of the Veteran's death.  Assistance by VA includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.159(c)(4) (2008).  When 
medical evidence is inadequate, VA must supplement the record 
by seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Unfortunately, the Board finds that it must once again remand 
the Appellant's claims for entitlement to service connection 
for the cause of the Veteran's death, and for entitlement to 
DIC benefits for the cause of the Veteran's death pursuant to 
the provisions of 38 U.S.C.A. § 1151, for additional 
development action.

Accordingly, these claims are REMANDED for the following 
actions:  

1.  The AMC/RO should arrange for the 
Veteran's claims folder to be reviewed by 
an examiner for the purpose of preparing 
an opinion letter that addresses whether 
the Veteran's cause of death is related 
to or a result of his service- i.e., is 
it at least as likely as not (a 
probability of 50 percent or higher), 
that the Veteran's cause of death is 
etiologically related to service, to 
include as due to his GSW residuals of 
the left thigh.  The examiner should 
specifically comment on the contradictory 
opinions of record as provided by 
C.N.B.,M.D., and the VA examiner in 2005.  

2.  The AMC/RO should also arrange for 
the Veteran's claims folder to be 
reviewed by an examiner for the purpose 
of preparing an opinion letter that 
addresses the relationship between VA 
care received in late 1985 and the 
Veteran's death in January 1986.  The 
examiner should specifically comment on 
the contradictory opinions of record as 
provided by C.N.B.,M.D., and the VA 
examiner in 2004.  

The Board poses the following specific 
question to the reviewing physician:

Was the Veteran's death caused by 
hospital care, medical or surgical 
treatment, or examination furnished by a 
VA employee or in a VA facility between 
December 1985 and the veteran's death in 
January 1986 and was the proximate cause 
of the death due to (1) carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of VA in furnishing such 
care, treatment, or examination; or (2) 
an event not reasonably foreseeable?

The reviewing physician is advised that 
the "proximate cause" is the action or 
event that directly caused the death, as 
distinguished from a remote contributing 
cause.

The reviewing physician is also advised 
that "carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault" may be shown 
by evidence that VA failed to exercise 
the degree of care that would be expected 
of a reasonable health care provider.

The examiner is specifically requested to 
address whether VA failed to exercise the 
degree of care that would be expected of 
a reasonable health care provider in the 
following incidents, and if so, whether 
such care or lack of care was a proximate 
cause of the Veteran's death:

It is imperative that the examiner(s) 
review the evidence in the claims folder 
and acknowledges such review in the 
opinion letter.

If the examiner(s) is unable to provide 
the requested information with any degree 
of medical certainty, he or she should 
clearly indicate such a finding.  The 
examiner(s) should set forth the complete 
rationale for all opinions expressed and 
conclusions reached, in a typewritten 
report.

3.  To help avoid future remand, the 
AMC/RO must ensure that all requested 
actions have been accomplished (to the 
extent possible) in compliance with this 
remand.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

4.  After completion of the above 
development, the remaining issues on 
appeal should be readjudicated.  The 
AMC/RO must consider all opinions of 
record, private and VA in conjunction 
with the Appellant's claims.  If the 
determination of the benefit sought on 
appeal remains adverse to the Appellant, 
she and her attorney representative 
should be furnished with a Supplemental 
Statement of the Case (SSOC) and given an 
opportunity to respond.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


